Citation Nr: 1024161	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for bilateral wrist 
tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1981 to October 2001.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The Veteran testified at a Travel Board hearing in San 
Antonio, Texas, which was chaired by the undersigned Acting 
Veterans Law Judge in May 2010.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Clarification of issues on appeal

In November 2001, the RO denied the Veteran's service-
connection claim for bilateral wrist pain.  In essence, the 
claim was denied because the record lacked evidence of an 
existing wrist disability at the time.  The Veteran did not 
appeal this decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

In May 2004, the Veteran filed service-connection claims for 
bilateral carpal tunnel syndrome and for bilateral wrist 
tendonitis.  In the above-referenced March 2005 rating 
decision, the RO erroneously adjudicated the Veteran's wrist 
disability claims on the merits, without first discussing 
whether the Veteran had in fact submitted new and material 
evidence under 38 C.F.R. § 3.156 sufficient to reopen his 
previously denied November 2001 wrist disability claim.   

Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

By adjudicating the Veteran's current claims on the merits, 
the RO apparently determined that new and material evidence 
had been submitted that was sufficient to reopen the 
Veteran's previously-denied wrist disability claim.  In light 
of the fact that the Veteran has submitted additional 
evidence suggesting that he may in fact have current wrist 
disabilities related to his service, the Board agrees.  The 
Board will therefore consider the claims reopened, and 
address them on the merits.  There is no prejudice to the 
Veteran in the Board's doing so, as the RO has previously 
considered the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Referred issue

At the May 2010 hearing, the Veteran testified that he was 
denied a job at the Postal Service because of his wrist 
disabilities and his service-connected back disability.  The 
Veteran expressed that if he did work, he is "still going to 
have pain . . ."            See the May 2010 hearing 
transcript, page 12.  It appears that the Veteran has made an 
informal claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  As this issue has not yet been considered 
by the RO, it is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

Remanded issues

The Veteran's GERD, carpal tunnel, and wrist tendonitis 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDING OF FACT

The preponderance of the evidence does not support a finding 
that a relationship exists between the Veteran's obstructive 
airway disease and his military service.


CONCLUSION OF LAW

The Veteran's obstructive airway disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in May 2004 and February 2008.  To 
the extent that the Veteran may not have been provided with 
complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, RO readjudicated the 
Veteran's claim in March and November 2009.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran's service treatment 
records and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the Veteran's lung disability 
claim.  Indeed, the Veteran specifically testified that he 
had not sought treatment for his lung disability at any time 
since his last VA examination in September 2009.  See the May 
2010 hearing transcript, pages 14 and 15.  

With respect to the VA examinations conducted in conjunction 
with this appeal, the Board observes that the findings 
contained therein are more than adequate to adjudicate the 
Veteran's service-connection claims.  The Veteran was 
provided with VA examinations in August 2004 and September 
2009.  The reports of these examinations reflect that each 
examiner reviewed, or was made aware of the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examinations or 
opinions with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Service connection for a lung disability

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran claims that he has a current lung 
disability that is a direct result of a spontaneous 
pneumothorax [lung collapse] experienced during his active 
duty military service.  

As noted above, in order to establish service connection for 
the claimed disorder on a direct basis, there must be 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.           See 
Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), current disability, the 
September 2009 VA examiner specifically diagnosed the Veteran 
with "obstructive small airway disease," based on a finding 
of reduced airflow noted on a recent pulmonary function test 
(PFT).  See the September 2009 VA examiner's report, page 6.  
Accordingly, current lung disability is demonstrated in the 
record.  Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records do not 
indicate treatment for, or diagnosis of any disease of the 
lungs.  Indeed, the Veteran's separation examination upon 
retirement in 2001 was pertinently negative as to any lung 
disease.  

Concerning in-service injury, it is undisputed that the 
Veteran sustained a partial collapsed left lung in 1986 
during his period of active duty service.  The Veteran was 
hospitalized and put on activity restrictions for three 
weeks.  See the Veteran's October 7, 1986 Discharge 
Plan/Instruction Sheet.  Accordingly, in-service injury to 
the lungs is demonstrated.  Therefore, Hickson element (2) is 
also satisfied.  

With respect to crucial Hickson element (3), nexus or 
relationship, the September 2009 VA examiner pertinently 
determined after a review of the Veteran's medical history 
and upon examination of the Veteran that the Veteran's 
current obstructive small airway disease "is not caused by 
or a result of spontaneous pneumothorax."  Indeed, the 
examiner reasoned that the Veteran's spontaneous pneumothorax 
"resolved without any sequelae," and "did not require 
surgical pleurodesis or chest tube drainage . . . ."  There 
was no "residual scarring, fibrosis, persistent collapse or 
atelectasis of the lungs . . . present on [the] chest x-
ray," and "current pulmonary function tests do not show 
restrictive lung disease."  Finally, the VA examiner 
suggested that the Veteran's current shortness of breath is 
caused by chronic bronchitis or emphysema, which in turn were 
"caused from smoking and [are] unrelated to his previous 
pneumothorax."  See the September 2009 VA examiner's report, 
pages 11 and 12.  

The Board notes that although the Veteran gave up smoking in 
2001 when he separated from active duty service [see the May 
2010 hearing transcript, page 7], the Veteran nevertheless 
had a 20 year prior history of smoking greater than one pack 
of cigarettes a day.  See the September 2009 VA examiner's 
report, page 4.  The Veteran has not specifically contended 
that his in-service smoking led to the subsequent development 
of obstructive small airway disease.  In any event, any such 
claim would be barred by operation of 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300(a) [a disability will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to a Veteran's use of tobacco 
products during service].

Crucially, there is no medical evidence of record contrary to 
the opinion of the September 2009 VA examiner.  The Veteran 
has been accorded ample opportunity to present medical 
evidence in support of his lung disability claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

The Board recognizes that the Veteran is competent to testify 
as to his own observable symptomatology.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In that regard, the Board wishes to 
make clear that it in no way disbelieves that the Veteran 
currently experiences symptoms that he associates with his 
in-service lung collapse.  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson 
reaffirms the holdings prior ruling of the Court of Appeals 
for Veterans Claims holding that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 
405 (1995). A claimant generally is not competent to diagnose 
his mental condition; he is only competent to identify and 
explain the symptoms that he observes and experiences.  
Clemons v . Shinseki, 23 Vet. App. 1 (2009).  

With the foregoing in mind, to the extent the Veteran argues 
that he has experienced lung problems continuously since his 
active duty service, the Board reiterates that the Veteran is 
certainly competent to testify as to observable 
symptomatology such as continuous shortness of breath.  
However, as the question of whether his current disability is 
related to his in-service pneumothorax, the Board concludes 
that the Veteran lacks the medical training and expertise to 
render such a clinical opinion.  In other words, it is beyond 
the capability for a lay person, such as the Veteran to 
render such an opinion.  Accordingly, his statements 
regarding the link between his current symptoms or disability 
and his active military service are not competent.  

In contrast, the medical evidence of record clearly 
demonstrates that the Veteran's in-service spontaneous 
pneumothorox resolved before the Veteran separated from 
service in 2001, and that his current continuous 
symptomatology is more likely associated with the Veteran's 
20 year smoking history rather than this in-service injury.  
Indeed, a chest X-ray taken just two years following the 
Veteran's lung collapse specifically indicated an absence of 
any current pneumothorax with no identifiably bullae; the 
lungs appeared to be "normal."  See the Veterans October 6, 
1989 Radiologic Consultation Request/Report.  Moreover, as 
discussed above, the Veteran's 2001 separation examination 
was pertinently negative as to any abnormality of the lungs.  

Following service, the Veteran was evaluated by a VA examiner 
in May 2001.  The May 2001 examiner pertinently indicated a 
normal inspection of the Veteran's chest, and that 
auscultation was clear.  See the May 2001 VA examiner's 
report, page 3.  Subsequent VA treatment reports also note 
that the Veteran's lungs were clear to auscultation (CTA).  
See, e.g., the Veteran's November 5, 2003 VA FTOPC Progress 
Note; see also the Veteran's January 5, 2004 VA FTOPC 
Physician Note [indicating good air movement of the lungs, 
CTA]. 

Finally, upon inspection of the Veteran's lungs in August 
2004, a VA examiner specifically noted that the Veteran's 
lungs were "normal and clear without wheezing or rales."  
Indeed, the August 2004 examiner crucially determined that 
the Veteran's pneumothorax was "resolved," and noted the 
separate presence of obstructive disease.  See the August 
2004 VA examiner's report, pages 2 and 5.  As explained by 
the September 2009 VA examiner, the Veteran's ongoing 
obstructive airway disease is attributable to his 20 year 
history of smoking, and not to his in-service collapsed lung.  
See the September 2009 VA examiner's report pages 11 and 12.  

The Board adds that in a subsequent addendum report, the 
September 2009 VA examiner specifically noted that there was 
"no pathological findings or diagnosis associated with [the] 
Veteran's spontaneous pneumothorax."  See the VA examiner's 
September 23, 2009 Addendum Report.  

Accordingly, the evidence of record when evaluated as a whole 
weighs against a finding that the Veteran's current 
obstructive airway disease is as likely as not related to his 
in-service spontaneous pneumothorax.  A nexus or relationship 
between the Veteran's current disability and his military 
service is not demonstrated.  Hickson element (3) is 
therefore unsatisfied, and the Veteran's claim fails on this 
basis alone. 

In sum, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for a lung disability have 
not been met.  A preponderance of the evidence is against the 
Veteran's claim.  The benefit sought on appeal is therefore 
denied.




ORDER

Service connection for a lung disability is denied.  


REMAND

Service connection for gastroesophageal reflux disease (GERD)

The Veteran seeks entitlement to service connection for GERD.  
For reasons explained below, the Board believes that a remand 
of this issue for further evidentiary development is 
warranted.  

During the May 2010 hearing, the Veteran specifically 
indicated that he received treatment earlier in the year for 
his acid reflux.  See the May 2010 hearing transcript, pages 
13 and 14.  However, the Veteran did not specify if this 
treatment was through the VA or at a private medical 
facility.  In any event, the most recent medical evidence of 
record pertaining to the Veteran's acid reflux is the 
September 2009 VA examination report.  Thus, any subsequent 
treatment reports that might exist have not been incorporated 
in the record. 

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  In that connection, the Board 
believes the Veteran's acid reflux claim should be remanded 
so that updated treatment records may be obtained.   



Service connection for bilateral carpal tunnel syndrome and 
for bilateral wrist tendonitis

The Veteran claims that he has developed bilateral carpal 
tunnel syndrome and bilateral wrist tendonitis as a result of 
activities performed during his active duty service.  These 
activities included performing maintenance on vehicles and 
ammunition, as well as typing.  See the May 2010 hearing 
transcript, pages 8 and 9.  

The Veteran's service treatment records demonstrate that the 
Veteran sought treatment for tendonitis of both wrists in 
April 2001, just months before his separation from active 
duty service.  See the Veteran's April 16, 2001 Physical 
Profile [noting a diagnosis of bilateral flexor carpi 
radialis (FCR) tendonitis].  On his April 2001 Medical 
Prescreen Report, the Veteran noted problems with his wrist 
and elbow for tendonitis and inflammation around the 
ligaments, and stated that he was seeing a physician in 
occupation therapy.  See the Veteran's April 11, 2001 Medical 
Prescreen Report.  

In May 2001, the Veteran's wrists were examined by a VA 
examiner.  X-rays of the wrists were normal, and the examiner 
concluded that there was "insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
[wrist] disorder or residuals thereof."  See the May 2001 VA 
examiner's report, page 4.  X-rays taken at the time were 
pertinently negative.  See the Veteran's May 18, 2001 VA 
Radiology Report.

In August 2004, a second VA examiner evaluated the Veteran's 
wrists and diagnosed the Veteran with "bilateral wrist 
tendonitis with bilateral carpal tunnel syndrome."  Before 
reviewing the Veteran's claims file, the examiner indicated 
the Veteran's bilateral carpal tunnel syndrome was related to 
the Veteran's in-service wrist pain, and that he developed 
carpal tunnel syndrome and tendonitis concurrently.  See the 
August 2004 VA examiner's report, pages 5 and 6.  Conversely, 
after reviewing the claims file, the August 2004 VA examiner 
changed his opinion, noting that there is "insufficient 
evidence in [the Veteran's] medical record to support that he 
had wrist pain."  See the August 2004 VA examiner's addendum 
report, page 2.

Finally, a third VA examiner evaluated the Veteran's wrists 
in September 2009.  This examiner determined upon review of 
the Veteran's medical history that "bilateral wrist 
tendonitis is less likely as not . . . caused by or a result 
of wrist tendonitis while in service."  The examiner noted 
that the Veteran has had recurrent problems with wrist pain 
associated with job duties as a clerk while on active duty 
and since discharge, but has minimal or no symptoms when he 
is off work.  The examiner noted that this "symptom" is 
"not due to any underlying orthopedic or musculoskeletal 
disorder" and that his "tendonitis is not a chronic 
condition . . ."  Significantly, the September 2009 VA 
examiner made no mention of the Veteran's prior diagnosis of 
bilateral carpal tunnel syndrome.  See the September 2009 VA 
examiner's report, pages 11 and 12.  

The medical opinions described above are less than clear.  As 
a result, this case presents certain medical questions which 
cannot be answered by the Board.         See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
Veteran's current diagnosis, if any, of his claimed bilateral 
wrist disabilities, and whether a relationship, if any, 
exists between the any such disability and his period of 
active service, including his in-service complaints of wrist 
pain.  These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R.       § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
acid reflux disease and/or his bilateral 
wrist conditions since September 2009.  
The Veteran should be provided multiple 
copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and 
should be asked to complete these releases 
so that VA can obtain treatment records on 
his behalf.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.	VBA should arrange for an examination 
of the Veteran by a clinician with 
appropriate expertise to determine the 
current nature and severity of the 
Veteran's claimed wrist disabilities.  
After a review of the Veteran's claims 
folder and upon examination of the 
Veteran's wrists, the examiner should 
determine whether the Veteran currently 
has a bilateral wrist disability, to 
include bilateral carpal tunnel 
syndrome and/or bilateral wrist 
tendonitis.  If multiple disabilities 
are diagnosed, the examiner should 
attempt to distinguish each 
disability's respective symptomatology.  

The examiner should also provide an 
opinion as to whether it is as likely as 
not that any currently diagnosed wrist 
disability is related to the Veteran's 
military service, with specific 
consideration of complaints of wrist pain 
in April 2001.  If the examiner determines 
that diagnostic testing of the Veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record 
and readjudicate the Veteran's service-
connection claims.  If any of the claims 
are denied, the VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


